McFarland, J.,
delivered the opinion of the court.
This is a petition for mandamus to compel the Chairman of the County Court of Sullivan county to *80issue his warrants to. the jurors and officers of court serving as such at a term of a law court recently before held • at Bristol in said county. An alternative writ was granted, but dismissed upon the ground that the act of the Legislature establishing the court is unconstitutional and void, and this is the question upon which the cause has been submittled to us, the opposing counsel supporting their respective views with able and exhaustive arguments.
The act in question is ch. 127 of the acts of 1879, passed the 18th March and approved by the Governor the 20th of the same month. The objections to it are that it violates sec. 17 Art. 2 of the Constitution,, or "that part thereof in the following words: “No bill shall become a law which embraces more than one subject, that subject to be expressed in the title. All acts which repeal, revive or amend former laws shall recite in their caption or otherwise the title or substance of the law repealed, revived or amended.”
The specific . objections are that the act contains more than one subject, that the subject is not expressed in the title, and that it repeals former laws and does not recite in the caption or otherwise the title or substance of the law repealed.
It is entitled “An act to establish a Chancery and Law Court at Bristol, in the county of Sullivan.” The first nine sections relate to a chancery court to be organized and held at Bristol by the Chancellor of the first division at times specified, and defines the extent of its jurisdiction and other matters incident to the court thus established. The remaining sections *81provide for the establishment of a law court at Bris tol as one of the courts of the first circuit, to be held by the judge thereof at times specified, and other matters incident to said court.
The argument is that this act embraces two subjects, one the establishment of a chancery court, the other the establishment of a law court.
The solution of this question depends in a great measure upon whether we adopt a liberal or a strict construction of the clause in question. A construction might be adopted of such a latitudinous character as virtually to neutralize the beneficial effects intended to be secured. On the other hand, a too rigid and strict construction would, in many instances, unnecessarily embarrass useful legislation.
The duty of the court to pass upon the constitutionality of legislative acts is a very grave and responsible one. Every presumption should be made in favor of the validity of the laws. The members of the Legislature in enacting laws must of necessity judge of their constitutionality in the first instance, and the opinion of that body, which is not conclusive upon the court, is yet entitled to the respectful consideration due from one department of the government to another, and while1 the Constitution is the supreme law, and the courts should not, out of any mere feeling of deference to the Legislature, hesitate to maintain its supremacy, yet legislative acts should not be subjected to a hypercritical test. If subject to two reasonable ' constructions, they should be construed so as to give them effect rather than to defeat them. *82They should not be declared void unless they appear to be manifestly so according to the plain letter and spirit of the Constitution. Such are in substance the general principles maintained by Judge Cooley in his standard work, Cooley C. L., p. 182, and also by this court in Cannon v. Mathes,, 8 Heis.
Coming more directly to the provisions' in question, Judge Cooley says, and his language is quoted with approbation in the case above referred to, that “there has been a general disposition to construe these provisions liberally rather than embarrass legislation by a construction whose strictness is unnecessary to the accomplishment of the beneficial purposes for which it is adopted.”
Again, “the general purpose of these provisions is •accomplished when a law has but one general object, which is fairly indicated in its title. To require every end and means necessary or convenient for the accomplishment of this general object to be provided for by a separate act, would not only be unreasonable, but would actually render legislation impossible.” Const. L., p. 144; 8 Heis., 519.
In the case of Cannon v. Matthes, above referred -to, the title of the act passed upon is “an act to fix the State tax upon property,” and the first and second sections does fix the tax upon property, but the fourth section increases the tax upon privileges fifty per cent., it was held that the act was valid, that it had but one general object, that was to raise revenue.
A correct view of this question may be obtained *83-by bearing in mind the evils intended to be guarded -against. “The interest of these provisions was to •prevent the union in the same act of incongruous matters, and of objects having no connection or relation; and with this, to prevent surprise in legislation by having mal ter of one nature embraced in a bill where -the title expressed another.” To prevent log-rolling or omnibus bills, and the frauds and corruptions sometimes supposed to prevail in such cases; to prevent smuggling through important measures, as amendments to, or as parts of othér laws with which they have no connection, such for instance as attaching a charter for a bank, to a bill granting aid to a railroad, or a section creating a felony, to an act relating to a public road.
Does this act come fairly within the evil to be remedied ? Shall we say that the establishment of a chancery court at Bristol is one general subject, and the establishment of a law court is another general •subject, and that it is necessary, in order to maintain the integrity of the clause of the Constitution in question, to hold that these two general objects should be accomplished by separate acts. Is the establishment of these two courts at the same place two general subjects, incongruous and without connection or relation with each other? Are the provisions of the act such -as to operate as a surprise upon legislators or others,, or to open the way to frauds and improper influences, such as are supposed to obtain in “omnibus” or- “job” bills? We think not. It can hardly be doubted ■that a bill to establish a new county might properly *84provide for all necessary courts. These would be mere incidents gennain to the general subject. The general subject of this bill is not so broad, and we think a proper construction of this act will be to hold that the general subject is the establishment of such, additional courts for Sullivan county as, in the opinion of the Legislature, the public exigencies demanded, and with the general object, the act contains nothing incongruous. A contrary holding would, in our opinion, be to establish a rule so rigid as to embarrass legislation, when such construction is not necessary in order to accomplish the ends designed.
These views also settle that the subject is sufficiently expressed in the title. Treating the general subject of the act as the establishment of such additional courts for Sullivan county as the public exigencies demanded, it is manifest that this general subject is expressed in the title, to-wit., “An act to establish a Chancery and Law Court at Bristol, in Sullivan county.” This undoubtedly gives notice of what the act may be expected to contain, and it cannot fairly be said that the title is deceptive or misleading. It is argued that the title indicates but one court, a court having common law and equity jurisdiction, whereas the act provides for two courts, one of chancery and the other of law jurisdiction. This may be the strictly grammatical construction of the language of the iitle, but the point, though ingeniously pressed, is too fine for practical application.
“The generality of the title is no objection to it so long as it is not made a cover to legislation in*85■congruous in itself, and which, by no fair intendment, can be considered as having a necessary or proper connection.” 8 Heis., 519.
We have certainly no disposition to “fritter away” the important and salutory provision of the Constitution in question, but we are not at liberty to subject legislative acts to too rigid and technical criticisms in order to avoid their force, even though the legislative right be thought undesirable. The same session of the Legislature passed a series of acts in relation to the repeal of certain municipal charters, and for the establishment of taxing districts (see chapters 10 and 11), under which the city of Memphis was re-organized as a new municipal government. The validity of the acts was strongly contested, and at the recent term at Jackson the majority of this court held the act valid, after full arguments. The opinions are not now before us, but it will be readily seen upon reference to said acts, that the objections to them are much more serious than to the present act, and the principles decided fully support our present conclusion.
The only remaining question is, that the act repeals former laws without reciting the title or substance of the acts repealed. This has reference to the section of the act fixing the time for holding the law court at Bristol, which are the' same days provided by a previous law for holding the circuit court at Blountville, and the title or substance of the previous law is not recited in the title of the present act or otherwise. But at the same session and in a very few ■days afterward another act (ch. 140) was passed which *86is free from, objection, changing the times of the court, at Blountville, and avoiding the conflict. If it be conceded that the section of the act under consideration as to the time of holding said court is obnoxious to the Constitution for the reason indicated, it would-not, in our opinion, be a sound reason for declaring the entire act void. The two acts ■ were passed at the same session, and passed within a few days of the same time, and may fairly be supposed to be in the minds of the legislators at the same time, parts of the same legislation, and when the last act became a law removing the' conflict, there is no good reason why the former should not be valid in all respects. This-relieves from any further consideration of the question, whether the clause of the Constitution has reference to acts merely inconsistent with former laws, and operating as an implied repeal thereof, or only to acts which simply purport, without more, to repeal former acts.
The judgment will be reversed, and the cause remanded, with directions that a peremptory mandamus, issue.